PER CURIAM.
We find that the court below was without jurisdiction to entertain appellant’s bill, for the reason that the facts and circumstances set forth in it show that the Interstate Commerce Commission has exclusive cognizance of the controversy referred to and described therein. The citizenship of the parties is of the character required by the statutes, and the amount in controversy is sufficient to give the court below jurisdiction; but the subject-matter of the hill has been for good and sufficient cause — as has been demonstrated by frequent decisions of the courts — committed to the Interstate Commerce Commission for its consideration and disposition.
We find that the appellee has taken the necessary steps to revoke the through route and joint tariff established and put in force as alleged in the bill, proceeding as required by the interstate commerce laws and the regulations made and issued by the Interstate Commerce Commission, and we hold that all proceedings connected with such revocation, and with the making and promulgation of a new through route and joint tariff, must be had before and by said commission. Texas & Pacific Railway Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 27 Sup. Ct. 350, 51 L. Ed. 553; Macon Grocery Company et al. v. Atlantic Coast Line Railroad Company et al. (decided by the Supreme Court of the United States Jan. 17. 1910) 215 U. S. 501, 30 Sup. Ct. 184, 54 L. Ed. -; Armour Packing Co. v. U. S., 209 U. S. 81, 28 Sup. Ct. 428, 52 L. Ed. 681 ; Baltimore & Ohio R. R. Co. v. Pitcairn Coal Co., 235 U. S. 492, 30 Sup. Ct. 164, 54 L. Ed. -; Columbus Iron & Steel Co. v. Kanawha & Michigan R. Co. (Fourth Circuit Court of Appeals, Feb. Term, 1910) 178 Fed. 266; Houston Coal & Coke Co. v. Norfolk & Western Railway Co., 178 Fed. 266; and Powhatan Coal & Coke Co. v. Norfolk & Western Railway Co., 178 Fed. 266, also decided at said term of the Circuit Court of Appeals, Fourth Circuit.
We therefore find ourselves impelled to hold that the restraining order issued by the court below, and heretofore continued in force by this court ponding the hearing of this appeal, must be dissolved, and we will enter an order to that effect.
The decree appealed from, by which the bill of complainant was dismissed, is without error,_ and will be affirmed.
Affirmed.